Citation Nr: 1143096	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1964.  He died on December [redacted], 2007, and the Appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.  

In September 2009, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for further development of the claim.  

In September 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The Appellant and her representative have been provided a copy of the VHA opinion, and a copy has been associated with the claims file.  


FINDINGS OF FACT

The service-connected diffuse interstitial fibrosis (asbestosis) is shown as likely as not to have contributed materially in accelerating the Veteran's demise.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Appellant, the Veteran's service-connected disability manifested by diffuse interstitial fibrosis (asbestosis) contributed materially and substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1102, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Because the action taken in granting the claim on appeal is fully favorable to the Appellant, further notice and development pursuant to the VCAA is not required.  


Legal Criteria

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  

Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. §1310; see also 38 U.S.C.A. § 1131 (setting forth criteria for establishing service connection).  

A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Prior to his death on December [redacted], 2007, the Veteran was service connected for diffuse interstitial fibrosis (asbestosis).  The Certificate of Death listed the immediate cause of death as respiratory failure due to or the consequence of liver failure, due to or as a consequence of acute renal failure.  No autopsy was performed.  

The Appellant asserts that the service-connected diffuse interstitial fibrosis (asbestosis) either caused or contributed materially in producing or accelerating the Veteran's fatal respiratory failure.  

Of preliminary importance, the record shows that the Veteran was first diagnosed with chronic obstructive pulmonary disease, more of the interstitial type, in June 1998.  

In a September 1998 RO rating decision, the Veteran's claim of service connection for chronic obstructive pulmonary disease as a result of asbestos exposure was denied.  

However, in May 1999, the Veteran was granted service connection for diffuse interstitial fibrosis (asbestosis).  

Notably, the service treatment records show treatment for acute tonsillitis in June 1959 and heart trouble in January 1964.  They are negative for complaints or findings of liver or renal disease.  

A statement from the Veteran, received in September 2003, indicates that he had used oxygen for several years and was currently using it 24 hours a day, 7 days a week.  

A statement from a private practitioner, dated in January 2007, confirmed that the Veteran had end stage lung disease and was using home oxygen 24 hours a day for the last three years.  

An October 2007 statement from the same private practitioner reflected a report that the physician had been the Veteran's personal physician for over 15 years and had been treating him for chronic obstructive pulmonary disease, insulin dependent diabetes mellitus, hypertension, and congestive heart failure, among other medical problems.  The practitioner noted that, over the past 12 to 16 months, the Veteran had been on oxygen and now used 24 hours a day.  

The records from the University of Pittsburg Medical Center, dated in December 2007, showed that, on December 11, 2007, the Veteran was seen in the emergency room for jaundice and abnormal laboratory reports and was admitted.  

A private hospital report, dated on December 13, 2007, reflected a past medical history of coronary artery disease, chronic obstructive pulmonary disease, and gastroesophageal reflux disease.  A physician noted that the blood work had been reviewed and revealed markedly abnormal liver function tests, including markedly elevated blood urea nitrogen, bilirubin, alanine amniotransferase, and aspartate aminotransferase of 570, elevated ammonia level and alkaline phosphate of 884.  

Significantly, a private hospital report, dated on December 15, 2007, showed that the Veteran had alterations in his level of consciousness, had electrolyte abnormality, and azotemia.  The physician noted a history of asbestos exposure, Type II diabetes mellitus, chronic obstructive pulmonary disease, and underlying renal insufficiency.  

The physician indicated that the Veteran had abnormal liver function tests and had undergone echocardiographic evaluation showing left ventricle ejection fraction of 50 to 55 percent, mild mitral regurgitation and left atrial abnormality.  The Veteran had pulmonary artery pressure with rapid ventricular response and was thought to have jaundice.  A CT scan of the abdomen presumable showed a possible lung mass per nursing report.  

The physician noted that a chest X-ray study had been performed and that the Veteran was on low-flow oxygen and was observed to be weak and tired.  The past history was pertinent for coronary artery disease, with a history of cardiac bypass surgery in 1995, asbestos exposure, back surgery, appendix surgery, hypertension, Type II diabetes mellitus, arthritis, transient ischemic attack, chronic obstructive pulmonary disease, cataract surgery and gastroesophageal reflux disease.  

The Veteran had a history of previously being a two-pack-a-day smoker.  On examination, the physician observed that the Veteran was confused, had respiratory rate of 18 to 22, had a heart rate in the low 100's, was afebrile, had a maximum temperature greater than 100, and had erythematous skin in areas.   There was no obvious jaundice, and the oropharynx was dry.  There was no obvious nystagmus, and the trachea was midline.  There was no lymphadenopathy.  The physician indicated that there were no cardiac rubs or gallops or increased pulmonic second heart sound.  

An examination of the lung revealed diminished air entry at the bases, dullness at the bases, and basilar crackles with dullness, bilaterally.  An examination of the abdomen revealed it was positive slightly distended and nontender, and there was a possible abdominal mass per report.  Laboratory data reflected elevated liver function tests and marked elevated ammonia.  

In conjunction with the current appeal, a VA medical opinion was obtained in February 2008.  Here, the examiner noted that the Veteran was service connected for diffuse interstitial fibrosis (asbestosis), but had been denied service connection for chronic obstructive pulmonary disease.  

The medical reviewer indicated that the Veteran's past medical history included gastroesophageal reflux disease, low back pain with back surgery and fusion in the lumbosacral spine, right cerebrovascular accident in January 2000 with left-sided weakness, Type II diabetes mellitus, and a triple coronary artery bypass graft in 1995 with congestive heart failure.  The examiner observed that the veteran's medications listed in the most recent documentation of 2004 included those of Lisinopril, Lansoprazole, Tramadol, Glucophage, Metoprolol, Ecotrin, Insulin, Proscar, and Nitroglycerin as needed.  

The examiner noted that CT scans performed in 2003 indicated findings consistent with honeycombing in the basilar regions of both lower lobes and the peripheral upper lobes, bilaterally, and thickening of the parietal pleura, bilaterally.  

It was the opinion of the reviewer that the interstitial fibrosis of the lungs might be related to asbestosis; however, there were no changes, like calcified pleural plaques, that were in characteristic areas to definitively diagnose asbestosis.  The examiner noted that other causes might include interstitial fibrosis with honeycombing, including usual interstitial pneumonitis or collagen vascular disease like rheumatoid arthritis.  

The examiner observed that there was pulmonary function testing documenting both a restrictive and obstructive pattern, with the restrictive pattern consistent with the Veteran's diagnosis of asbestos exposure and the obstructive component related to the Veteran's long-term smoking history.  

The examiner opined that it was unclear from the claims file documentation as to the events that preceded the Veteran's death.  The examiner noted that there could be multiple causes for the cause of death listed as respiratory failure, liver failure, and acute renal failure and that, without more definitive documentation of the events leading to and preceding the Veteran's death, the examiner could not provide a conclusion as to whether the Veteran's asbestosis was contributory to the cause of death.  

As noted, in September 2011 the Board sought to obtain a VHA medical expert opinion.  In an October 2011 response to the Board's request, a pulmonologist provided an opinion as to whether the service-connected diffuse interstitial fibrosis (asbestosis) at least as likely as not caused or contributed materially or substantially in producing or accelerating the Veteran's demise.  

In the report, the pulmonologist noted that the factual evidence surrounding the Veteran's death was not complete, and referenced a pulmonary consultation dated on December 15, 2007 that indicated that an echocardiogram showed a normal ejection fraction, but paroxysmal atrial fibrillation with a rapid ventricular response, with a lung mass noted as a possibility based on an abdominal CT scan.  

However, the pulmonologist indicated the factual evidence that the Veteran had interstitial lung disease was in little doubt.  Relying upon various diagnostic test results showing reduced pulmonary function studies, and radiographic reports reflecting findings of diffuse interstitial fibrosis confirmed on film, the pulmonologist opined that the evidence would support that the Veteran had severe interstitial lung disease compatible with asbestos exposure.  The pulmonologist noted that there are many causes of interstitial fibrosis and honeycombing; however, few, apart from asbestosis, were associated with pleural fibrosis.  

The pulmonologist noted that the Veteran's substantive smoking history might have contributed to his abnormal lung function, contributing to the airflow obstruction with some reversibility that was seen, minimizing the restriction seen and worsening the DLCO abnormality.  However, the pulmonologist indicated that, to the extent that it would be unusual in chronic obstructive pulmonary disease/emphysema to see a DLCO reduced to 35 percent with an FEV1 of 65 percent of predicted, the flow-volume loop performed in August 2003 provided good evidence against the presence of more than mild airflow obstruction.  

In fact, the reviewing pulmonologist found that the August 2003 results would not fulfill "Gold Criteria" for even mild chronic obstructive pulmonary disease, noting FEV1/FVC was greater than 0.7.  The pulmonologist noted that measurement of total lung capacity by plethysmography might have been helpful to determine the degree of hyperinflation/restriction; however, the substantial increase in DLCO, when the DLCO was corrected for alveolar volume on pulmonary function tests, dated in December 2003, would add further support for finding a predominantly restrictive abnormality.  The pulmonologist estimated that the alveolar volume must have been 50 percent of predicted or less to improve the DLCO from 31 percent predicted to a 65 percent predicted for DLCO/VA.  

The pulmonologist concluded that, taken together, the reported physiological and radiologic findings were most supportive of a finding of restrictive abnormality.  The pulmonologist indicated that, although the events surrounding the Veteran's death were not clear, it was possible that an individual with normal lungs could die of "respiratory failure as a consequence of liver failure as a consequence of acute renal failure."  However, the pulmonologist opined that, in the Veteran's case, it was reasonably clear that his pulmonary reserve to deal with any such respiratory insult was severely limited and that the most important contribution to his reduced pulmonary function was the pulmonary fibrosis compatible with his known exposure to asbestos.  

The Board finds the October 2011 VHA opinion provided by the pulmonologist constitutes very probative and sound medical evidence as to the question presented in this appeal, as it is based on a thorough review of the medical history and findings of record and is supported by a sound, well-explained rationale based on such findings.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Hence, in consideration of the benefit-of-the-doubt doctrine, the Appellant's claim of service connection for cause of the Veteran's death is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


